           Case 1:20-cv-00921-RP Document 5 Filed 09/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

MICHAEL CHAVEZ,

       Plaintiff,                                             Civil Action No.: 1:20-CV-921-RP

v.

ADVANCED MARKETING &
PROCESSING, INC.,

       Defendant.

________________________________/

         DEFENDANT’S AMENDED NOTICE TO THE COURT IN RESPONSE
               TO THE COURT’S ORDER OF SEPTEMBER 4, 2020

TO THE HONORABLE U.S. DISTRICT COURT JUDGE ROBERT PITMAN:

       On September 4, 2020, the Court issued an Order directing Defendant Advanced Marketing

& Processing, Inc. (“Defendant”) to, if they had not already done so, supplement the Court’s record

with the state-court pleadings in the above entitled case. See Clerk’s Docket No. 3. The purpose

of this filing is to supplement the Court’s record with a copy of the State court’s Return of Service,

which is attached hereto as Exhibit A. 1 All other state-court pleadings are already on file as

Exhibits to Defendant’s Notice of Removal.




1
 Defendant previously filed a Notice (Dkt. No. 4) indicating all documents from the state proceeding
were already on file with Defendant’s removal documents, but Defendant subsequently learned the
return of service was mistakenly omitted from Defendant’s removal documents. As such, Defendant
now corrects that prior Notice and supplements the record with a copy of the return of service.


                                                  1
           Case 1:20-cv-00921-RP Document 5 Filed 09/08/20 Page 2 of 2




                                                      Respectfully Submitted,

                                                             /s Ryan C. Bueche
                                                      Ryan C. Bueche, Esq.
                                                      Texas Bar No. 24064970
                                                      rbueche@germer-austin.com
                                                      GERMER BEAMAN & BROWN PLLC
                                                      One Barton Skyway
                                                      1501 South Mopac Expressway, Suite A400
                                                      Austin, Texas 78746
                                                      Telephone: 512.472.0288
                                                      Facsimile: 512.472.0721

                                                      Jeffrey A. Backman, Esq.,
                                                      (Pro Hac Vice Forthcoming)
                                                      Florida Bar No. 662501
                                                      jeffrey.backman@gmlaw.com
                                                      GREENSPOON MARDER LLP
                                                      200 East Broward Boulevard, Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: 954.491.1120
                                                      Facsimile: 954.343.6958

                                                      Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served by

email and U.S. first class mail on this 8th day of September, 2020, to the Plaintiff at the following:

Michael Chavez
10430 Morado Circle, Apt. 2136
Austin, TX 78759
mchav022@ucr.edu

Pro Se Plaintiff


                                                                    /s Ryan C. Bueche
                                                              Ryan C. Bueche, Esq.




                                                  2
